

114 S1084 IS: PCAOB Enforcement Transparency Act of 2015
U.S. Senate
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1084IN THE SENATE OF THE UNITED STATESApril 23, 2015Mr. Reed (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo promote transparency by permitting the Public Company Accounting Oversight Board to allow its
			 disciplinary proceedings to be open to the public, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the PCAOB Enforcement Transparency Act of 2015.
		2.Open meetings
 authorizedSection 105(c)(2) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(c)(2)) is amended to read as follows:
			
				(2)Public
 hearingsHearings under this section shall be open to the public, unless the Board, on its own motion or after considering the motion of a party, orders otherwise..
		3.Publication of
 determinationsSection 105(d)(1)(C) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(d)(1)(C)) is amended by striking (once any stay on the imposition of such sanction has been lifted).